PER CURIAM.
Appellant, pursuant to Fla.R.App.P. 9.140(g), having taken this appeal from the summary denial of his motion for post conviction relief under Fla.R.Crim.P. 3.850 and this court having considered the record presented and having further determined that it conclusively appears therefrom that appellant is entitled to no relief, the denial of his motion is affirmed. See Wright v. State, 447 So.2d 961 (Fla. 1st DCA 1984); Lyons v. State, 422 So.2d 1018 (Fla. 1st DCA 1982); State v. Russo, 415 So.2d 108 (Fla. 3d DCA 1982).
Affirmed.